Citation Nr: 0526504	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-30 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for defective hearing.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1940 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 decision by the RO and Insurance Center 
in Philadelphia, Pennsylvania.

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in December 2003.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although additional delay is regrettable, the Board finds 
that additional development is necessary prior to appellate 
review.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  In particular, this law 
redefines the obligations of VA with respect to the duty to 
notify and to assist.  To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The Board notes 
that 38 C.F.R. § 3.156(a) was recently amended, and that the 
standard for finding new and material evidence has changed as 
a result.  See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  
The change in the law is applicable in this case because the 
veteran's claim to reopen was received on or after August 29, 
2001, the effective date of the amendment.

The veteran contends that his hearing loss and tinnitus was 
either incurred in or is directly related to active military 
service. His claim was previously denied in an unappealed 
February 1984 RO decision. That decision is considered final, 
with the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 2002).   In July 2002, the veteran filed a claim 
seeking to reopen the previously denied claims suggesting new 
and material evidence was obtainable from the Veteran's 
service medical records for treatment at the Riverside 
Medical Hospital in 1945.  As noted above, the definition of 
"new and material evidence" as set forth in 38 C.F.R. 
§ 3.156(a) was revised, effective August 29, 2001.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2004).  As the veteran filed his application to 
reopen in July 2002, the revised version of 3.156 is 
applicable in his appeal.

A review of the claims file reveals that the RO issued a VCAA 
notice letter in August 2002 and a statement of the cases in 
September 2003.  However, these correspondences from the RO 
do not reference the newly amended provisions of 38 C.F.R. 
§ 3.156, and do not reflect consideration of the revised 
regulation pertaining to submission of new and material 
evidence.

As a result, and because of the change in the law brought 
about by the VCAA, a remand in this case is required for the 
RO to ensure compliance with the notice and duty to assist 
provisions contained in the new law, and to consider the 
revised version of 38 C.F.R. § 3.156 (2004).  Because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, particularly 
pursuant to the revised version of 38 C.F.R. § 3.156, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)). 

The Board also notes that the veteran has submitted 
additional evidence pertaining to his claims since the 
statement of the case was issued in September 2003 without a 
waiver of initial RO consideration.  Although the RO stamped 
that the additional evidence had been reviewed, a 
supplemental statement of the case was never issued to the 
veteran.  This case is remanded to the RO for further action.  
See 38 C.F.R. § 20.1304(a) (2004); Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  As this case is being remanded for other reasons, the 
RO should review all evidence received since the September 
2003 statement of the case.

Furthermore, in the veteran's September 2003 substantive 
appeal, he contended that all of his service medical records 
were not associated with his claims folder. Although the RO 
has made one attempt to obtain these records, the Board finds 
that another attempt should be made to retrieve the veteran's 
service medical records from the National Personnel Records 
Center (NPRC).  Governing law provides that whenever the VA 
attempts to obtain records from a federal department or 
agency under this subsection, the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002). 

Consequently, in order to ensure that the veteran receives 
the due process to which he is entitled in connection with 
the instant appeal, the Board finds that remand of the case 
is appropriate.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and Quartuccio, supra, are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620- 32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).  The RO 
is to ensure that the veteran has been 
informed of the amended regulations 
pertaining to new and material evidence.  
See 38 C.F.R. § 3.156 (2004).  After the 
veteran has been given adequate VCAA 
notice, he should be given the 
opportunity to respond.

2.  The RO should request the NPRC to 
conduct a search for any additional 
service medical and personnel records.  
In particular, a search for specific 
records from the Riverside Naval Hospital 
from August 1945 to November 1945.  If 
additional records are received the RO is 
requested to take the appropriate action 
to have copies of the records furnished 
to the veteran.  If no additional records 
are located, the NPRC should so inform 
the RO who in turn should notify the 
veteran.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claims 
on appeal, to include consideration of 
all evidence received since the September 
2003 statement of the case.  If the 
claims are denied, the veteran should be 
issued a supplemental statement of the 
case to include a discussion of 38 C.F.R. 
§ 3.156, and given time to respond.  The 
case should then be returned to the Board 
for appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




